               Case 8:09-bk-00372-MGW               Doc 334      Filed 09/08/20       Page 1 of 2

[8ogreope] [Order Granting Motion to Reopen Case]




                                          ORDERED.
Dated: September 8, 2020




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                   Case No.
                                                                         8:09−bk−00372−MGW
                                                                         Chapter 7
Carlos S Guerrero



________Debtor*________/

                              ORDER GRANTING MOTION TO REOPEN CASE


    THIS CASE came on for consideration, without a hearing, upon the Motion to Reopen Case ("Motion")
filed by U.S. Trustee in the above−captioned case. The Court has considered the record and finds that the
Motion is well taken and should be granted

   Accordingly, it is
   ORDERED:

   1. That the Motion to Reopen Case is hereby granted for the limited purpose of allowing:

         The Debtor to file an appropriate amendment to the schedules.

         The Debtor to file an appropriate Motion to Avoid Lien pursuant to § 522(f) of the Bankruptcy Code.

      The Debtor to file a complaint to determine dischargeability of a debt pursuant to § 523 of the
Bankruptcy Code.

         The Debtor to file a Certification of Completion of Course in Personal Financial Management.

         The Debtor to remit the filing fee due pursuant to Fed. R. Bankr. P. 1006 to obtain a discharge.

         The Debtor to attend the Section 341 Meeting of Creditors to obtain a discharge.

         The Trustee, appointed by the United States Trustee, to administer assets.
               Case 8:09-bk-00372-MGW               Doc 334       Filed 09/08/20      Page 2 of 2



   2. If the Debtor fails to file the appropriate document contemplated in the Motion within thirty (30) days
from the date of entry of this Order, the Clerk of this Court is hereby directed to close this case without further
order of this Court.

   3. To the extent that the case is a Chapter 7 case being reopened for the purpose of allowing:

      a. The Debtor to file an amendment to schedule A, B or C;

      b. The Debtor to attend the Section 341 Meeting of Creditors to obtain a discharge; or

      c. The Trustee to administer assets;

       the Order Approving, Discharging Trustee, Canceling Bond, and Closing Estate is hereby vacated and
the case is reopened for this limited purpose. The United States Trustee is directed to appoint a Chapter 7
trustee to insure the efficient administration of the case pursuant to 11 U.S.C. § 703.




The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
